Title: From Thomas Jefferson to Jones & Howell, 7 March 1806
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Gentlemen
                            
                            Washington Mar. 7. 06.
                        
                        Your letter of Feb. 22. was duly recieved and occasioned me great astonishment. Of the two debts of 268. D.
                            each I was aware and had prepared to pay. but of that of 317.93 I had not the least recollection, & could not believe it
                            but to be an error till I turned to my papers & found it real. I habitually note in a calendar of paiments to be made,
                            all sums as soon as made known to me. how I happened to omit entering this I cannot concieve. but the failure to do it
                            made it escape my memory. I repair the failure as soon as it is in my power, by now inclosing an order from the bank of
                            the US. here on that at Philadelphia, for the sum of 585.93 D being for the 317.93 & the first 268. D. the second I must
                            of necessity postpone a little beyond the term at which it will be due. the sum of 317.93 is stated from your account sent
                            at the time, being a little different from the statement in your letter of Feb. 22. Accept my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                    